Sears, Justice.
Appellant Clifford Moore appeals from his conviction for the felony murder of Willie Merritt.1 On appeal, he contends that the evidence is insufficient to support the verdict, and that the trial court erred in failing to give his requested instruction on identification. For the reasons that follow, we find no merit to these contentions. Accordingly, we affirm Moore’s conviction.
1. The evidence would have authorized a rational trier of fact to conclude that Moore robbed and stabbed the victim on a wooded path near his house after seeing the victim leave a nightclub about 12:30 a.m. Contrary to Moore’s contentions, the evidence is sufficient to support the conviction for felony murder.2
2. In his second enumeration of error, Moore contends that the trial court erred in failing to give his requested charge on eyewitness identification. We conclude, however, that, because there was no evidence and no contention at trial that Moore was misidentified by any witness, the charge in question was not adjusted to the evidence, and the trial court did not err in failing to give the requested charge.3

Judgment affirmed.


All the Justices concur.


 The crime occurred on December 14, 1997. Moore was indicted on March 19, 1998, for felony murder and armed robbery. Following a jury trial, he was found guilty of both crimes on May 15, 1998. That same day, the trial court merged the armed robbery conviction with the conviction for felony murder, and sentenced Moore to life in prison for felony murder. Moore filed a motion for new trial on June 11, 1998, and the court reporter certified the trial transcript on September 9, 1998. Moore amended his motion for new trial on April 26, 1999, and the trial court denied the motion for new trial, as amended, on September 22, 1999. Moore filed his notice of appeal on October 8, 1999, and the appeal was docketed in this Court on December 20, 1999. The appeal was submitted for decision on briefs on February 14, 2000.


 Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).


 Muhammad v. State, 243 Ga. 404, 407 (254 SE2d 356) (1979). See also Weems v. State, 268 Ga. 515, 517 (491 SE2d 325) (1997).